Citation Nr: 0009687	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  94-43 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left cerebral 
infarct secondary to service-connected rheumatic heart 
disease.

2.  Entitlement to an increased evaluation for rheumatic 
heart disease currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
October 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1992 and March 1993 rating decisions from 
the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO).  In the July 1992 rating decision, 
the RO denied an increased evaluation for rheumatic heart 
disease currently evaluated as 30 percent disabling and 
denied service connection for coronary artery disease and a 
stroke as secondary to his rheumatic heart disease.  The 
veteran requested and was scheduled for a hearing at the RO 
in May 1994; however, he did not appear for the hearing.  

In an October 1996 decision, the Board separated the issues 
of entitlement to service connection for coronary artery 
disease secondary to rheumatic heart disease and residuals of 
left cerebral infarct secondary to rheumatic heart disease.  
The Board denied service connection for coronary artery 
disease and REMANDED the issues of entitlement to an 
increased evaluation for rheumatic heart disease and service 
connection for a left cerebral infarct secondary to rheumatic 
heart disease for additional development.  The case was 
returned to the Board.  In October 1997, the Board again 
REMANDED the case to the RO for additional development.  The 
case has now been returned to the Board.  


FINDINGS OF FACT

1.  There is no competent evidence of record showing a nexus 
between the veteran's left cerebral infarct and his period of 
military service.

2.  A left cerebral infarct has not been etiologically 
related by competent medical evidence to the 
service-connected rheumatic heart disease.


CONCLUSION OF LAW

A left cerebral infarct was not incurred in service; nor has 
it been shown to be proximately due to the veteran's 
service-connected rheumatic heart disease.   38 U.S.C.A. §§ 
1111, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a left cerebral 
infarct as secondary to his service-connected rheumatic heart 
disease.  It is necessary to determine if he has submitted a 
well grounded claim with respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991). Service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  The Court has clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Service connection is currently in effect 
for rheumatic heart disease.  Service connection may be 
granted for cardiovascular disease if it is manifest to a 
compensable degree within 1 year of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1999). 

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

After considering the applicable law and regulations noted 
below in light of the facts presented, the Board concludes 
that the veteran has submitted evidence sufficient to render 
his claim of service connection well grounded with 
consideration of the elements discussed by the Court in 
Caluza.  The Board further finds that the veteran has been 
afforded appropriate examinations and medical opinions have 
been obtained.  There are no indications that additional 
evidence should be obtained.  It appears that the VA has 
fulfilled its duty to assist the veteran to the extent 
necessary.  

Service medical records reveal the veteran was hospitalized 
with rheumatic fever with heart involvement during service.  
It was noted that recovery was complete and there was no 
recurrence of symptoms during service.  At his October 1959 
separation examination, an evaluation of the heart revealed 
normal rate and rhythm with no murmurs, thrills or megaly.  
The RO, in June 1965, granted service connection for 
residuals of rheumatic heart disease and assigned a 
noncompensable evaluation.  At a July 1976 VA examination, 
the examiner diagnosed valvular rheumatic fever and mitral 
stenosis compensated.  In September 1976, the RO granted a 30 
percent evaluation for rheumatic heart disease.

A July 1991 private hospital summary indicates that the 
veteran was admitted with severe unstable angina and a 
myocardial infarction.  After coronary angioplasty attempts 
failed, the veteran underwent a coronary artery bypass 
surgery.  The veteran was discharged in stable condition.  A 
subsequent July 1991 private discharge summary reveals that 
the veteran was hospitalized with a severe left-sided 
headache, status post bypass surgery.  A CAT scan revealed an 
acute left occipital lobe infarct.  The veteran was 
transferred to the VA Medical Center (VAMC).  An August 1991 
VAMC medical record reflects that the veteran sustained a 
left occipital infarct probably after coronary artery bypass 
grafting with atrial fibrillation.  The veteran complained of 
headache and blindness in his right eye.  On evaluation, pain 
in the left temporal region was noted, and his visual acuity 
was 20/200 with right homonymous hemianopsia, defective 
vision.  The assessments at discharge included status post 
emergent coronary artery bypass grafting and atrial 
fibrillation with left occipital infarct, right homonymous 
hemianopsia, and left temporal headache.  

In January 1993, the veteran was seen complaining of tunnel 
vision, which the veteran maintained was related to his heart 
disease.  During a January 1993 VA examination, the veteran's 
service medical history of rheumatic fever was noted.  His 
more recent history of a myocardial infarction with coronary 
artery disease resulting in coronary artery bypass surgery 
was also noted.  On evaluation, there was a slightly visible 
and palpable heave of the precordium with no specific impulse 
or thrust, distant heart tones over most the precordium but 
probably of reasonably good quality, soft systolic murmur on 
the left sternal border at the 5th intercostal space, and a 
sinus rhythm with fairly frequent extra systoles.  The 
impression included history of rheumatic fever and rheumatic 
heart disease.  It was noted that the veteran reported a 
previous diagnosis of mitral stenosis with the examiner could 
neither confirm or deny.  The examiner also noted the 
veteran's history of tunnel vision, which the examiner 
assumed occurred as a result of the cerebral vascular 
accident.  He further opined that if that was the case, it 
obviously could follow either the surgical procedure and 
possible thrombosis which followed surgery or it could be 
associated with a thrombus that might have been thrown from 
an intracardiac source.  The possibility of a relationship 
between rheumatic heart disease and the stroke resulting in 
tunnel vision would have to be entertained.  He further 
stated that it would be difficult to ascribe a relationship 
between the coronary artery disease with bypass surgery and 
the veteran's pre-existent rheumatic heart disease. 

As noted previously, the Board denied entitlement to service 
connection for coronary artery disease on both a direct basis 
and as a result of the veteran's service-connected rheumatic 
heart disease in an October 1996 decision.  That decision is 
final.

After a January 1998 VA neurological review of the records, 
the examiner opined that the occipital lobe infarct was 
related to the veteran's arteriosclerotic cardiovascular 
disease rather than his service-connected rheumatic heart 
disease.  The examiner noted that the symptoms developed 
following treatment for coronary artery disease and there was 
no indication that he had any exacerbation of his rheumatic 
fever problem or cerebral infarction.  In a February 1998 
cardiovascular review of the records, the examiner opined 
that there was no evidence in this case or in the medical 
literature that rheumatic heart disease is the cause of 
myocardial infarction.  The examiner explained that 
myocardial infarction is a heart attack caused by 
arteriosclerosis, plaque formation, plaque rupture, and 
coronary thrombosis and not from rheumatic fever or rheumatic 
heart disease.  Both examiners stated that they reviewed the 
evidence of record prior to providing their opinions.    

Upon review, the Board first finds that the medical evidence 
does not support a conclusion that the veteran's left 
cerebral infarct is attributable to service.  Although the 
veteran's service medical records reflect that the veteran 
was treated for rheumatic fever with heart involvement during 
service, the records indicate that the veteran's recovery was 
complete, there was no indication of any further heart 
involvement at discharge, and there was no indication of any 
cardiovascular disorder within one year of separation.  
Moreover, VA and private physicians have stated that the 
veteran's cerebral infarct was the result of his coronary 
artery bypass surgery due to his coronary artery disease.  
The Board previously denied service connection for coronary 
artery disease and that decision is final.  

In any event, the Board notes that the veteran's main 
argument is that his left cerebral infarct was the result of 
his service-connected rheumatic heart disease.   Upon review 
of the probative evidence of record including the veteran's 
statements on appeal, the Board finds that the preponderance 
of the evidence is against the veteran's claim that his left 
cerebral infarct was the result of his service-connected 
rheumatic heart disease.

The record reveals that veteran had rheumatic fever in 
service and is currently service-connected for rheumatic 
heart disease.  The Board notes that following a January 1993 
VA examination, the examiner stated he assumed that the 
tunnel vision occurred as a result of the cerebral vascular 
accident.  He further opined that if that was the case, it 
obviously could follow either the surgical procedure and 
possible thrombosis which followed surgery or it could be 
associated with a thrombus that might have been thrown from 
an intracardiac source.  The examiner then stated that the 
possibility of a relationship between rheumatic heart disease 
and the stroke resulting in tunnel vision would have to be 
entertained.  However, he subsequently stated that it would 
be difficult to ascribe a relationship between the coronary 
artery disease with bypass surgery and the veteran's pre-
existent rheumatic heart disease.  The examiner did not 
provide any supporting documentation for his statement of the 
possibility of a relationship between rheumatic heart disease 
and the stroke.  Moreover, at the time of the cerebral 
infarction, both private and VA medical records showed 
diagnoses of left occipital infarction status post coronary 
artery bypass grafting surgery.  

The Board notes that several VA examiners have reviewed the 
veteran's entire medical record and opined that the veteran's 
left occipital cerebral infarction and service-connected 
rheumatic heart disease were independent conditions.  In the 
most recent VA neurological examination, dated in January 
1998, the neurologist was unequivocal in expressing the 
opinion that there was no relationship between the veteran's 
service-connected rheumatic heart disease and his occipital 
lobe infarct, which the examiner stated was related to the 
veteran's arteriosclerotic cardiovascular disease.  The Board 
finds these expert determinations are more probative as they 
are based on the veteran's entire medical record as well as 
the veteran's statements.  Accordingly, the Board concludes 
that the preponderance of the evidence does not support a 
finding that the veteran's left occipital cerebral infarct 
was related to his service-connected rheumatic heart disease, 
and thus, service connection is denied.


ORDER

Service connection for a left occipital cerebral infarct is 
denied.


REMAND

The Board observes that the veteran failed to report to a 
scheduled VA examination for his rheumatic heart disease in 
July 1999.  However, the veteran, through his 
representative's March 2000 statement, has indicated that he 
is willing to report for an examination.  Moreover, the Board 
notes that although the RO set forth the new criteria for 38 
C.F.R. § 4.104, Diagnostic Code 7000 (effective January 12, 
1998) in a supplemental statements of the case, the veteran 
has not been provided an examination under the new criteria.  
The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the disability will be a fully 
informed one.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should schedule the veteran 
for VA cardiovascular examination.  The 
cardiovascular examination report should 
contain an evaluation under the new 
criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7000.  The claims folder and a copy 
of this remand should be made available 
to the examiner.  

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

Following completion of this action, the RO should review the 
claim.  Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



